421 F.2d 187
J. Jassell GRIFFEY, Appellant,v.Robert FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 13600.
United States Court of Appeals, Fourth Circuit.
Feb. 5, 1970.

W. Clyde Dennis, Grundy, Va., and Ronald W. May, Pikeville, Ky., on brief for appellant.
William C. Breckinridge, Asst. U.S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM.


1
In this Social Security case there was a conflict in the testimony, but the solid medical testimony that the claimant suffers no disability furnishes ample support for the administrative finding.  The District Judge properly declined to set it aside.


2
A study of the briefs and a review of the record discloses that this conclusion is so inescapable that we affirm without oral argument.


3
Affirmed.